Citation Nr: 1335676	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-37 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for the service-connected right shoulder disability. 

2. Entitlement to a disability rating in excess of 40 percent for the service-connected cervical disc disease.

3. Entitlement to an initial disability rating in excess of 20 percent for the service-connected cervical radiculopathy with paresthesias and carpal tunnel syndrome of the right upper extremity. 



REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to May 1987. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of March 2007 and April 2008 rating decisions by the RO. 

Although the Veteran initially requested a hearing with a Veterans Law Judge, he withdrew his request in July 2012.  His hearing request, therefore, is considered withdrawn. 38 C.F.R. § 20.704(e) (2013).

This matter was previously before the Board in November 2012.  At that time, the Board granted service connection for carpal tunnel syndrome and a headache disorder.  As such, these matters are no longer in appellate status. 

The Board's November 2012 decision also remanded the issues of an increased ratings for the service-connected cervical disc disease, cervical radiculopathy, a right shoulder disability, and claim for a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability. 

On remand, the RO granted the Veteran's claim for a TDIU rating in a July 2013 rating decision.  To the Board's knowledge, the Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  This issue is therefore no longer in appellate status.

In the July 2013 rating decision, the RO also associated the Veteran's recently service-connected carpal tunnel syndrome of the right wrist with the service-connected right upper extremity radiculopathy and assigned an increased rating of 20 percent for that disability.  The Veteran has not expressed satisfaction with the increased rating.  As this decision did not grant the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).

The issue of an increased rating for the service-connected cervical radiculopathy with carpal tunnel syndrome is being remanded to the RO.


FINDINGS OF FACT

1. The service-connected right shoulder disability is shown to be manifested by pain and tenderness and limited abduction and forward flexion that more nearly approximates that of restriction to a point midway between the side and shoulder level (45 degrees) when considering additional limitation repetitive use.

2. The service-connected cervical disc disease is manifested by pain, tenderness, and a limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine is not demonstrated. 


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial evaluation of 30 percent, but no more for the service-connected right shoulder disability are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71, 4.71a including Diagnostic Codes 5099-5201 (2013).


2. The criteria for the assignment of a disability rating in excess of 40 percent for the service-connected cervical disc disease, status-post fusion C4/C5 are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including  Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in April 2007, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claims and of his and VA's respective duties for obtaining evidence.  

The April 2007 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In this capacity, in November 2012, the Board remanded the case via AMC in order to gather additional treatment records and schedule the Veteran for new VA examinations.  The Veteran's claim was then to be readjudicated.

The record reveals that the VA treatment records requested by the Board were obtained and associated with the Veteran's claims file.  The Veteran was also afforded the requested VA examinations in January 2013.  The claim was then readjudicated via the July 2013 Supplemental Statement of the Case.  

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Further, the record contains the Veteran's service treatment records, VA outpatient medical records, VA examination reports, and multiple lay statements.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in October 2007, January 2008 and January 2013.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. Law and Regulations 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2013).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  

Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  
In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).


	A. Right Shoulder Disability

The service-connected postoperative residuals of a right shoulder separation  is currently rated 20 percent disabling under Diagnostic Codes 5299-5201.  

The RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and '99'.  See 38 C.F.R. § 4.20 (2013) (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

In this case, the Board has considered whether another rating code is 'more appropriate' than the ones used by the RO. See Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).

Upon review, the record indicates that the Veteran's right shoulder symptomatology does not include ankylosis and Diagnostic Code 5200 (ankylosis of scapulohumeral articulation) is therefore not appropriate.  Additionally, the record does not indicate that the service-connected right shoulder disability includes impairment of the humerus and Diagnostic Code 5202 (impairment of the humerus) is not applicable.

The Board recognizes that the January 2013 VA examiner stated that the Veteran's right shoulder symptomatology included dislocation of the clavicle or scapula.  However, application Diagnostic Code 5203 (impairment of the clavicle or scapula) allows for a maximum 20 percent disability rating or the level at which the Veteran is currently rated.   

The October 2007 and January 2013 VA examinations revealed that the Veteran had a limited range of motion in his right shoulder.  As such, the Board finds that Diagnostic Code 5201 (limitation of motion of the arm) is appropriate.

The record indicates that the Veteran's right hand is his dominant hand.  See, e.g., the January 2013 VA examination report; see also 38 C.F.R. § 4.69 (2013) (a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major). 

Under Diagnostic Code 5201, limitation of motion of the major (dominant) arm results in the following levels of disability: to 25 degrees from side, a 40 percent rating; midway between side and shoulder level, a 30 percent rating; and at shoulder level, a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).

In the present case, the Veteran was afforded a VA examination in October 2007.  In conducting the examination, the VA examiner documented the Veteran's complaints of pain, stiffness and weakness.  His forward flexion and abduction was measured as 0 - 80 degrees with pain throughout the entire range of motion.  

After repetitive motion testing, the October 2007 VA examiner noted that the Veteran's forward flexion and abduction had decreased to 0 - 70 degrees.

A VA treatment record from June 2008 documented that the Veteran demonstrated 120 degrees of forward flexion and 70 degrees of abduction in the right shoulder.  It was noted that the Veteran experienced pain that limited his overhead activity; however, the treatment record did not indicate whether he experienced additional functional impairment after repetitive use.  

During a January 2013 VA examination, the Veteran demonstrated 0 - 140 degrees of forward flexion and 0 - 160 degrees of abduction.  During the test, the Veteran complained of pain, but his range of motion remained the same after repetitive testing. 

As noted, the medical evidence of record shows that the Veteran's forward flexion and abduction was limited to 70 degrees which more nearly resembles the criteria for an increased rating of 30 percent under Diagnostic Code 5201. 

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability. 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2013). 

Here, the Veteran has complained of right shoulder pain and tenderness that has been demonstrated on examination.  As detailed, the functional impairment associated with the service-connected right shoulder disability results in forward flexion and abduction limited to a point below shoulder level.  Such impairment is more consistent with a disability rating based on a functional loss due to pain manifested by restriction midway between the side and shoulder level.  In light of the objective medical evidence, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is warranted.

Accordingly, the claim for a disability rating of 30 percent, but no higher for the service-connected right shoulder disability is allowed. 


	B. Cervical Spine Disability

The rating criteria for the spine were amended effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Because the Veteran filed his claim in April 2007, only the revised criteria are applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, (38 C.F.R. § 4.71a) for Diagnostic Codes 5235 to 5243, unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following criteria apply:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

100 percent rating - Unfavorable ankylosis of the entire spine;

50 percent rating - Unfavorable ankylosis of the entire thoracolumbar spine;

40 percent rating - Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the General Rating Formula for Diseases and Injuries of the Spine, as outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

Here, the Veteran's service-connected cervical spine disability is currently rated under the General Rating Formula for Diseases and Injuries of the Spine.  The Board observes that all spine disabilities, except intervertebral disc syndrome, are rated using the same criteria.

The Veteran has been diagnosed with fusion of the cervical vertebrae at C4 and C5.  See, e.g., the January 2013 VA examination report.  As such, the Board finds that Diagnostic Code 5241 (spinal fusion) is the appropriate diagnostic code to rate the service-connected neck disability.  

The record also indicates that the Veteran has been diagnosed with degenerative changes in the cervical spine and cervical radiculopathy.  See the January 2008 and January 2013 VA examination reports.  

The Board has therefore considered whether to rate the disability under Diagnostic Code 5243, which provides different rating criteria for intervertebral disc syndrome.  

However, the Board finds that such diagnostic code is not favorable to the Veteran because he has not been prescribed bed rest based due to incapacitating episodes.  
Accordingly, the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not for application.  

As noted, the Veteran has been assigned a separate compensable rating for cervical radiculopathy with paresthesias and carpal tunnel syndrome of the right upper extremity.  The Board has been unable to identify any additional neurological pathology which is consistent with a separate neurological disability, such as bowel or bladder difficulties.  

In short, there is no evidence of any other additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See 38 C.F.R. § 4.124a.  

The medical evidence does not indicate that the Veteran experiences any bladder or bowel dysfunction.  Accordingly, a separate neurological rating, in addition to the cervical radiculopathy and carpal tunnel syndrome, is not warranted during any portion of the current appeal period.

As noted, the Veteran's cervical spine disability is rated 40 percent disabling.  To obtain a higher disability rating of 50 percent under the General Rating Formula for Diseases and Injuries of the Spine, unfavorable ankylosis would have to be shown.  

Ankylosis is defined as the "immobility and consolidation of a joint due to disease, injury or surgical procedure." See Lewis v. Derwinski, 3 Vet.App. 259. 

The Veteran has not been diagnosed with ankylosis during any VA examination or outpatient treatment, nor has he alleged as much.  

During the January 2013 VA examination, the Veteran demonstrated more than 45 degrees of forward flexion.  Because the Veteran is able to move his back joint, by definition, it is not immobile.  Moreover, the January 2008 VA examiner specifically stated that ankylosis was not present.  

Therefore, as ankylosis is not shown, a higher rating under the General Rating Formula for Disease and Injuries of the Spine is not warranted.

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet.App. 80, 85 (1997), the Court has determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  

In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  


	C. Extraschedular considerations

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected cervical spine and right shoulder disabilities.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed, the Veteran's complaints of pain, weakness and a limited range of motion are specifically contemplated under the appropriate ratings criteria. 

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  


ORDER

An increased, initial rating of 30 percent, but no more for the service-connected right shoulder disability is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

An increased rating in excess of 40 percent for the service-connected cervical disc disease disability is denied.


REMAND

For the following reasons, the Board finds that the issue of an increased rating for cervical radiculopathy with carpal tunnel syndrome of the right upper extremity must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.

Following the November 2012 remand, the Veteran was afforded VA cervical spine and peripheral nerve examinations.  Based on the results of these examinations, the RO associated the Veteran's carpal tunnel syndrome of the right wrist with his right upper extremity cervical radiculopathy and granted an increased rating of 20 percent.  

The Board notes, however, that the VA examination reports are inconsistent as to which nerve(s) are impacted by the Veteran's cervical radiculopathy and his carpal tunnel syndrome.  

For example, during the January 2013 peripheral nerve examination, the VA examiner noted that the Veteran's medial nerve was the only nerve impacted and specifically found that the Veteran's lower radicular group was normal.  

During the cervical spine examination, however, the same examiner stated that the Veteran's cervical spine disability resulted in radiculopathy in the lower radicular group.

Since the January 2013 VA examinations are inconsistent, the record is unclear as to whether the Veteran's radiculopathy and carpal tunnel syndrome results in impairment to the medial nerve, the lower radicular group, or both.  

Consequently, this remaining issue contains certain questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions). 

Accordingly, the remaining issue is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for his cervical spine radiculopathy and carpal tunnel syndrome since 2012.  The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since July 2013.

The RO should attempt to obtain such records. All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the Veteran's VA claims folder.

The Veteran should also be notified that he may submit medical evidence or treatment records to support his claim for increase.

2. After securing VA treatment records and any other additional evidence, the RO should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected cervical spine radiculopathy and carpal tunnel syndrome. 

The purpose of this examination is to determine which nerve(s) are affected by the cervical radiculopathy and right carpal tunnel syndrome.  The examination should include any diagnostic testing or evaluation deemed necessary.

The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims. The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.

3. After undertaking all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive SSOC and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


